Citation Nr: 0839774	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  07-16 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel

INTRODUCTION

The veteran had active service from April 1965 to April 1967

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming, which declined to reopen a claim for 
service connection for a skin condition, also claimed as 
eczema.

The veteran presented testimony before the undersigned 
Veterans Law Judge in a videoconference hearing in October 
2008.  A transcript of the hearing is associated with the 
veteran's claim folder.


FINDINGS OF FACT

1.  A claim for service connection for a skin condition, also 
claimed as eczema, was denied by a rating decision in June 
2004, and the veteran did not appeal.

2.  The evidence added to the record since the June 2004, 
rating decision does not raise a reasonable possibility of 
substantiating a claim for service connection.


CONCLUSIONS OF LAW

1.  The June 2004 rating decision, which denied a claim for 
service connection for a skin condition, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).  

2.  Evidence received since the final June 2004 rating 
decision is not new and material, and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In connection with claims to reopen, the notice should define 
new and material evidence, advise the veteran of the reasons 
for the prior denial of the claim of service connection and 
note the evidence needed to substantiate the underlying claim 
of service connection.  Kent v. Nicholson, 20 Vet. App. 1 
(2006). 

The RO provided the appellant pre-adjudication notice by 
letter dated in September 2005.  Complete notice was provided 
in October 2007, and the claim was subsequently readjudicated 
in a June 2008 Supplemental Statement of the Case.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran the 
opportunity to give testimony before the Board.  VA was not 
required to conduct an examination in this case because, as 
discussed below, no new and material evidence has been 
presented or secured.  38 C.F.R. § 3.159(c)(4).  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Reopening a Claim for Service Connection for a Skin Condition

The original claim for service connection for eczema, also 
claimed as a skin condition, was denied by a rating decision 
in June 2004, because there was no evidence in the veteran's 
official service records showing that he had incurred a skin 
disease.  In addition, there was no evidence of a skin 
disorder for many years after service and no evidence 
relating the disability to service.  The veteran was notified 
of the decision and his right to appeal.  He did not file an 
appeal, and the decision became final at the end of the 
statutory time limit.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  Because of this, the veteran's claim for service 
connection for a skin disorder can only be reopened if new 
and material evidence has been submitted since the earlier 
decision.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Evidence is "new" if it was not of record at the time of 
the last prior final denial of the claim.  It is "material" 
if, by itself or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence must not 
be cumulative or redundant of the evidence of record at the 
time of the last prior final denial of the claim, and it must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  

The veteran submitted a request to reopen the claim for 
service connection for his skin condition in July 2005.  The 
evidence of record at the time of the June 2004 decision 
consisted of the veteran's service medical records and the 
report of a June 2004 VA examination, in which the examiner 
concluded that his condition was not related to Agent Orange 
exposure.  Evidence relative to the claim for a skin 
condition that has been associated with the claims folder 
since that rating decision includes treatment records from 3 
different private providers, dated between September 2000 and 
January 2008, showing that the veteran was treated for skin 
rashes.  He was diagnosed with allergic contact dermatitis, 
also described as eczema.  On various occasions, the veteran 
reported the onset of his condition as several months prior 
to treatment or from 5 to 40 years prior.  None of the 
providers discusses the etiology of his skin rashes or 
suggests that they are related to service in any way.  

The veteran's 2004 claim for service connection was denied 
because there was no evidence of a skin disorder in service 
or within the one-year presumptive period after service, and 
there was no medical opinion linking his current disability 
to service.  New and material evidence in this case would be 
evidence showing that the veteran's condition began in 
service or within one year of service, or was otherwise 
related to an in-service event.  The medical treatment 
records are new, in that they were not previously considered 
by the RO, but they are not material to the issue of service 
connection because they do not discuss the etiology of the 
veteran's skin condition.  Although these records show that 
the veteran reported a long history of skin rashes, these 
statements are not new, since he reported in his original 
claim for service connection that his symptoms had begun in 
1965.  

In his October 2008 Board hearing, the veteran continued to 
suggest that his skin disorder is related to Agent Orange 
exposure in service.  The Board notes that the veteran 
advanced this contention in his original claim for service 
connection.  In the June 2004 decision, the RO notified the 
veteran that eczema, or dermatitis, is not a condition which 
may be presumed to be caused by exposure to Agent Orange.  
Nothing the veteran reported in his Board hearing constitutes 
new and material evidence.  In the absence of evidence that 
is both new and material, the claim for service connection 
for a skin disorder is not reopened.






	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence has not been received to reopen 
claim for service connection for bilateral hearing loss, and 
the claim is not reopened.





____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


